Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/03/2021  These drawings are accept however, the do not fully remedy the subject matter. Please see remarks below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the relationship between the power supply control circuit and the PMIC and DDIC must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes fig. 3 and EL_CTRL but can’t find this signal or switch in figs 4 and 5. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1 and 4-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is unclear how figs. 4 and 5 relate to fig. 3 as the written description appears to be deficient. Examiner notes, fig. 3 discussion in the specification is very brief [0093] states it will be described later but it does not appear to be discussed later. There is no disclosure of EL_CTRL. Fig. 3 appears to be the prior art (see Park et al 20090109147 fig. 3)). Figure 3 is important because it shows the relationship between the PMIC, DDIC, display panel and corresponding power supply voltages and the sub-circuits. See also fig. 5 is connected to both ELVDD_A and ELVSS_A but this is not shown in fig. 3. These interconnections are particularly important with respect to circuits and timing. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 appears to be drawn to fig. 3 however the relationships between fig 3 and claims directed to figs. 4 and 5 are unclear this is particularly relevant to the timing and the second sub-circuit as explained above. 


Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive. Examiner thanks applicant for the clarifying amendments.
Applicant’s amended fig. 5 appears to have support in [0072] of the PG PUB “[0072] a first electrode of the fourth transistor Q4 is electrically connected to the low-level signal output end of the DDIC, a second electrode of the fourth transistor Q4 is electrically connected to the high-level signal output end of the DDIC, and a control electrode of the fourth transistor Q4 is electrically connected to a grounding end.”
However, original fig. 5 also has support [0062] ELVDD_a in FIG. 4 and FIG. 5 is a high-level signal output end of PMIC, and ELVSS_a is a low-level signal output end of PMIC; ELVDD_B is a high-level signal receiving end of the display panel, and ELVSS_B is a low-level signal receiving end of the display panel; ELVDD_C is a high-level signal output end of the DDIC, and ELVSS_C is a low-level signal output end of the DDIC.
 In new fig. 5  it is not clear where the other ELVDD_A would be.  Examiner understands typographical mistakes but these two appear to be at odds 
 
Furthermore, the relationship between fig. 4 and fig. 5 depend heavily on fig. 3 because it is only through fig. 3 can we see how the power inputs/outputs (VDD VSS) are connected. However, the embodiments of fig. 4 and fig. 5 do not appear to be entirely related to embodiment fig. 3 shown since the EL_CTRL embodiment would “detect” and control but that is not in fig.4 and 5. 
[0047] The DDIC may continuously provide the second display voltage, and the power supply control circuit may transmit the second display voltage to the display panel when the first display voltage is not output from the power output end of the PMIC; alternatively, the DDIC may be connected to the PMIC  and detect whether the PMIC outputs the first display voltage, as shown in FIG. 3, the DDIC outputs the second display voltage only when the PMIC does not output the first display voltage, so that the power supply control circuit transmits the second display voltage to the display panel when the power output end of the PMIC does not output the first display voltage.  The scheme shown in FIG. 3 can reduce the power consumption of the display device, and the specific structure will be described later with the scheme shown in FIG. 3.


Furthermore, amended fig. 5 shows ELVDD_C and ELVSS_C as being connected but this is not even hinted at in fig. 3. 
For these reasons the rejections are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.